Citation Nr: 1629000	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to increased disability ratings for migraine headaches, currently evaluated as 10 percent disabling for the period prior to March 22, 2012, and as 30 percent disabling for the period from March 22, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for twenty years in the U.S. Navy from March 1984 to February 2004.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected migraine headaches; and denied entitlement to a TDIU.  The Veteran timely appealed.

In March 2012, the Veteran testified during a hearing before the undersigned at the RO.

In January 2013, the Board remanded the matters for additional development.  In March 2013, VA's Appeals Management Center (AMC) increased the disability evaluation to 30 percent for migraine headaches, effective March 1, 2013.  Because higher evaluations are available for migraine headaches, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a December 2014 decision, the Board denied a disability evaluation in excess of 10 percent for the period prior to March 22, 2012, and granted a 30 percent disability evaluation for the period from March 22, 2012; and remanded the matter of entitlement to TDIU benefits for further development.

The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Partial Remand, the parties moved to vacate, in part, the Board decision, denying disability ratings for migraine headaches in excess of 10 percent prior to March 22, 2012, and in excess of 30 beginning March 22, 2012; and to remand the case to the Board.  The parties also moved the Court not to disturb the remainder of the Board's decision. The Court granted the motion.

The July 2015 supplemental statement of the case reflects that the criteria for TDIU are not established.

In January 2016, the Board remanded each of the matters on appeal for further development. In June 2016, the Veteran's appeal was returned to the Board's docket.


FINDINGS OF FACT

1.  For the appeal period prior to March 22, 2012, the Veteran's migraine headaches have included complaints of sensitivity to lights, and prostrating headaches reasonably controlled with medication; and did not occur as frequently as once a month or more over the last several months.

2.  For the appeal period from March 22, 2012, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks averaging once a month or more over the last several months; very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability, have not been demonstrated.

3.  Service connection is in effect for degenerative disc disease at L4-L5 and L5-S1 of the lumbar spine, rated as 40 percent disabling; for migraine headaches, rated as 10 percent disabling prior to March 22, 2012, and as 30 percent thereafter; for dysthymia with anxiety, rated as 30 percent disabling from March 23, 2012; for tinnitus, rated as 10 percent disabling; for sciatica of the right lower extremity, rated as 10 percent disabling; for sciatica of the left lower extremity, rated as 10 percent disabling; and for hypertension, residual scar on scalp, and arachnoid cyst-each rated as 0 percent (noncompensable) disabling.  The combined disability rating is 60 percent from March 1, 2004; 70 percent from March 22, 2012; and 80 percent from March 23, 2012.  

4.  The Veteran has not worked full-time since 2008; he reportedly has work experience as a computer technician. 

5.  The combined effect of service-connected disabilities is not shown to be of such a nature or severity to prevent the Veteran from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  For the appeal period prior to March 22, 2012, the criteria for a disability rating in excess of 10 percent for migraine headaches are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  For the appeal period from March 22, 2012, the criteria for a disability rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by June 2008 and August 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO or AMC has obtained the Veteran's service treatment records, his outpatient treatment records, and vocational rehabilitation records; and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of increased ratings, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

On May 27, 2008, the Veteran filed a claim for a TDIU.

A.  Migraine Headaches

Service connection has been established for migraine headaches.  As noted above, a 10 percent disability rating has been assigned prior to March 22, 2012, and a 30 percent disability thereafter.   

Pursuant to Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one in two months over the last several months shall be evaluated as 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months shall be evaluated as 30 percent disabling, and very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability shall be evaluated as 50 percent disabling.  

Historically, the Veteran was diagnosed with migraine headaches in active service.  The report of VA examination in November 2003 shows complaints of migraine headaches which were frequent in nature, though not terribly disabling.  The Veteran reportedly took over-the-counter medications and got some relief from the headaches.  The assessment in March 2005 was history of migraine headaches, stable with prophylactic B-blocker therapy.  

For the Appeal Period Prior to March 22, 2012

VA records show ongoing treatment for headaches throughout the appeal period.  During an October 2008 VA examination, the Veteran reported that after taking atenolol in 2003 for hypertension, his migraines decreased significantly; and that he currently took atenolol, which had been sufficient to keep his hypertension and migraines under control.  He reported having a mild headache once a month, but no prostrating headaches; and that he neither missed work due to his migraines, nor did his mild headaches interfere with his work.  

In March 2009 and in April 2009, the Veteran requested stronger medication for migraines.  He reported having a more intense job, and the migraines now affected his job.

VA records show that the Veteran's headaches were somewhat controlled in June 2009.  In January 2010, a VA physician found that the Veteran's migraines were reasonably under control.  In April 2011, the Veteran reported having migraines once per week, although the severity was not indicated.

VA's vocational rehabilitation records show that the combination of the Veteran's service-connected disabilities created an employment handicap.  Specifically, the Veteran reported his physical limitations due to his back and sciatica disabilities as primarily interfering with his activities (lifting heavy objects, walking long distances, standing for any length of time. Records dated in May 2011, reveal that the Veteran had overcome an employment handicap, to the extent feasible; and had achieved the goals and objectives of the rehabilitation program.  Records show that he was employed in the occupational objective for which his program of services was provided.

The Board finds that the Veteran's symptoms do not meet the criteria for a disability rating in excess of 10 percent under the rating criteria.  The October 2008 examination noting no prostrating headaches. Although some treatment records have noted that the Veteran called the VA and complained about the severity of his headaches prior to March 22, 2012, these records did not indicate whether the headaches were prostrating or indicate the frequency of the headaches. While the Veteran required stronger medications for his headaches, the overall evidence reveals that the Veteran's migraine headaches were reasonably under control.  The evidence does not show that characteristic prostrating attacks have occurred on an average of once a month or more over the last several months during the applicable rating period.  Therefore, the Board finds that the evidence does not support a disability rating in excess of 10 percent prior to March 22, 2012.

For the Appeal Period from March 22, 2012

On March 22, 2012, the Veteran testified that he had an average of one headache per week; and testified that he had prostrating headaches about twice a month.

During a March 2013 VA examination, the Veteran reported migraine headaches occurring about once per week.  His migraines were severe and usually lasted a day.  He reported prostrating headaches occurring about three-to-four days per month and felt incapacitated by migraines.  He also reported some sensitivity to bright light, and almost always having some lesser degree of headache in the background-though it was not enough to impair him functionally.  

Current symptoms in March 2013 included constant head pain, pain on both sides of head, pain worsened with physical activity, nausea, and sensitivity to light.  The March 2013 examiner indicated that the Veteran had characteristic prostrating attacks more frequently than once per month, though he had no prolonged attacks.  Although the Veteran was not currently employed, the March 2013 examiner indicated that the Veteran's headache condition would impact his ability to work.  For example, the Veteran would probably miss a few days monthly for severe headaches, or he would slow down or be distracted if he went to work.

Here, the Veteran has described having prostrating headache pain, and the March 2013 examiner diagnosed migraine headaches.  The evidence of record reveals that no more than the currently assigned 30 percent disability rating is warranted for migraine headaches during the applicable rating period.   38 C.F.R. § 4.124a, Diagnostic Code 8100.  In this regard, there is evidence of headaches with characteristic prostrating attacks occurring on an average of once a month or more over the last several months.  At no time, however, during the applicable rating period, does the evidence show that the Veteran had very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability, to warrant a disability rating in excess of 30 percent. While the Veteran reported feeling incapacitated at times due to migraines, prolonged attacks are not demonstrated during the applicable rating period.  Furthermore, the evidence does not confirm very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Occupational effects have been described as probably having to miss a few days a month for severe headaches, or being
slowed down and distracted if he did go to work. While this is in fact an impact, it is not considered productive of severe economic inadaptability, in which the Veteran is unable to work at all because of his headaches.  His symptoms do not warrant a disability rating in excess of 30 percent under Diagnostic Code 8100.  No other diagnostic code is applicable.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the rating criteria.  Specifically, he has frequent and severe migraine headaches.  Examiners have noted the probability of some interference with work; any functional impairment is contemplated in the rating criteria for migraines.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating periods under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for degenerative disc disease of the lumbar spine, migraine headaches, dysthymia with anxiety, tinnitus, sciatica of each lower extremity, hypertension, residual scar on scalp, and an arachnoid cyst.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's migraine headaches combine or interact with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for migraine headaches, for the appeal period prior to March 22, 2012; and is against a disability rating in excess of 30 percent for migraine headaches, for the appeal period from March 22, 2012.

B.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

As noted above, VA received the Veteran's claim for a TDIU in May 2008.  

In this case, the Veteran has completed four years of college education; and has had additional education and training in advanced electronics, radar systems, tomahawk weapon system, leadership training, and computer technician courses.  He reportedly last worked full-time in 2008.  

Service connection is currently in effect for degenerative disc disease at L4-L5 and L5-S1 of the lumbar spine, rated as 40 percent disabling; for migraine headaches, rated as 10 percent disabling prior to March 22, 2012, and as 30 percent thereafter; for dysthymia with anxiety, rated as 30 percent disabling from March 23, 2012; for tinnitus, rated as 10 percent disabling; for sciatica of the right lower extremity, rated as 10 percent disabling; for sciatica of the left lower extremity, rated as 10 percent disabling; and for hypertension, residual scar on scalp, and arachnoid cyst-each rated as 0 percent (noncompensable) disabling.  The combined disability rating is 60 percent from March 1, 2004; 70 percent from March 22, 2012; and 80 percent from March 23, 2012.  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU, for the appeal period from March 22, 2012.

Where the percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  See 38 C.F.R. § 4.16(b).  

In this regard, the Board must determine whether the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In August 2008, the Veteran contended that his service-connected lumbar spine disability contributed to his being fired.  The Veteran reported that his pain levels increased; and that he was unable to lift things, or to sit or stand long enough to do "customer service" or repairs.  The Veteran also reported that his arms became numb or tingly, and that he dropped things and had difficulty doing simple tasks.

In October 2008, a VA examiner opined that neither the Veteran's service-connected hypertension nor his service-connected residual scar on scalp would affect his employment in either physical or sedentary jobs.

In October 2008, the Veteran reported that he was not employed because employers would not hire him due to his disabilities.  He reported further degeneration of his spine, pain between his shoulder blades, arms that went numb and tingly, loss of feeling in both hands, pain in his legs, and a few migraines a month that "go full blown." 

In March 2012, the Veteran testified that he tried different types of jobs, but that he lost his train of thought.  He occasionally would work in a class, though this was much less than part-time.  He testified that he wanted to work, but it took a toll on his body and he could not satisfy employers.

In March 2013, a VA examiner opined that the Veteran's service-connected lumbar spine disability made it difficult for him to stand for prolonged periods of time.  The VA examiner also noted that the Veteran's sciatica diagnosis was based on subjective history, and that there were no objective findings of radiculopathy on current examination.  The VA examiner found no tenderness across the lumbar spine or muscle spasm, and noted the Veteran's report that the pain was "deep" and not in the "soft tissues."

Also in March 2013, another VA examiner opined that the Veteran's service-connected migraine headaches would probably cause him to miss a few days monthly from work, or would slow down or distract him when at work.

Here, the Board finds that none of the VA examiners has described total occupational impairment due to the Veteran's service-connected disabilities.  That is evidence that must be considered.

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of probative value.

Significantly, the Board finds that the Veteran's physical limitations due to his lumbar spine disability and sciatica have been corroborated by VA examiners.  The record further reflects disability due to migraine headaches, and his reports are credible.  However, there are no sedentary work restrictions.  The overall evidence does not demonstrate that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.  

Ultimately, the Board places far more probative weight on the findings of VA examiners, who considered the Veteran's complaints and his work history, as well as the results of recent evaluations of his service-connected disabilities; and determined that the Veteran was not precluded from sedentary lines of work.  The Veteran is well-educated and has a variety of experience. There is no evidence of record that suggests sedentary employment, in which he would not have to lift heavy items or otherwise exert himself physically in such a way as to affect his back, would be precluded.  While the Board recognizes that the Veteran's prognosis for improvement remains guarded, the evidence does not support a finding of unemployability due to service-connected disabilities.

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

For the appeal period prior to March 22, 2012, a disability rating in excess of 10 percent for migraine headaches is denied.

For the appeal period from March 22, 2012, a disability rating in excess of 30 percent for migraine headaches is denied.

The claim of entitlement to a TDIU is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


